[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
In this case, the defendants moved for dismissal after the completion of the plaintiff's case, for the plaintiff's failure to make out a prima facie case. After the motion was made and argued, the defendants rested without presenting any evidence.
The court does not rule on the motion to dismiss, but finds that the plaintiff has not proven. by a preponderance of the evidence, that it has satisfied the requirements for recovery under the theory of unjust enrichment. See Mc Neil v. Riccio,45 Conn. App. 466, 696 A.2d 1050 (1997).
Judgment may enter for the defendants, without costs.
So Ordered.
D'ANDREA, J. CT Page 4915